DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
As to the amended claims and remarks filed on 10/12/22, the previous drawing objections and specification objections are withdrawn.
Regarding the claim amendments, the previous 112a rejections are withdrawn.
Based on applicants claim amendments and remarks, the previous 112b rejections are removed. Applicants, on pages 11-12 of their remarks, provide arguments regarding the flow cell and explain that a detection device is not required.  The examiner thanks applicants for the clarifying remarks, and notes that the interpretation of the flow cell will be limited to the structures positively recited in the body of the claim and will not require a detector structure.
As to the claim amendments and remarks, the previous prior art rejection has been modified to address the claim amendments (see below).
Claim Status
Claims 9-17, 28-30 are pending. Claims 1-8 and 18-27 are canceled.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter (2011/0203924; hereinafter “Wohlstadter”; already of record) in view of Reed et al (US 20200055046; hereinafter “Reed”; already of record).
As to claim 9, Wohlstadter teaches a flow cell (Wohlstadter; [196]), comprising: 
a substrate (Wohlstadter teaches a substrate/support 2021 in figure 2J; [29-31]. The examiner notes that the substrate has not been defined. Additionally, the substrate could be the section of 2021 and 2023 in figure 2J, and the substrate could be the section of 2001 and 2004 in Figure 2H, and the substrate could be section 2013/2011/2014 in figure 2i); 
a flow channel above the substrate (Wohlstadter teaches the region of space above the substrate as the flow channel; Fig. 2J); 
a patterned electrode directly positioned on the substrate and in the flow channel, the patterned electrode including depressions that are defined by walls of the patterned electrode and that are separated by interstitial regions, wherein the interstitial regions are defined by a surface of the patterned electrode that is exposed to the flow channel (Wohlstadter teaches electrodes 2026 with walls forming depressions therebetween such that the electrodes are separated by interstitial regions; Fig. 2J. Additionally, because the substrate has not been further defined by the materials, the examiner notes that the electrode 2026 also forms a pattern with respect to substrate 2021/2023, that electrode 2006 forms a pattern on substrate 2001/2004 to from multiple wells in figure 2H, and that electrode 2016 forms a pattern on substrate 2013/2011/2014 to form multiple wells in figure 2i; [29-31]. Additionally, Wohstadter teaches that the walls of electrodes 2006/2016/2026 form depressions such that the electrodes are separated by interstitial regions; Figures 2H-2J [16]); 
a functionalized surface of the substrate exposed at each of the depressions (Wohlstadter; [158]); and 
a primer grafted to the functionalized surface in each of the depressions (Wohlstadter; [158-159]).  
Note: The instant Claims contain a large amount of functional language (ex: “configured to…”, etc...).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Wohlstadter does not specifically teach a lid, or a flow channel between the lid and the substrate.  However, Reed teaches the analogous art of a flow cell with multiple wells (Reed; Figs. 2-5, [20]) with a lid, and a flow channel between the lid and the substrate (Reed teaches a lid 230 over the lower substrate with a flow channel 208; Fig. 2). It would have been obvious to one of ordinary skill in the art to have modified the multiple wells of Wohlstadter to use a flow channel as in Reed because Reed teaches that flowing solution in a flow cell is advantageous for sequencing (Reed; [16]) and that sequencing can be performed in a high throughput and simultaneous manner (Reed; [52]).
Claims 10, 11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter in view of Reed and in view of Guo (Accounts of chemical research, Vol. 43, No 4, 551-563; hereinafter “Guo”; already of record).
As to claims 10 and 11, Wohlstadter teaches the flow cell of claim 9 (see above).
With regard to the claims 10 and 11, Wohlstadter does not teach the functionalized surface groups.
With regard to claims 10 and 11, Guo teaches the attachment to hydroxyl groups and other functional groups [0085]. 
With regard to claim 10, Guo teaches the use of Silane groups in their figure 1 to immobilize the DNA.
With regard to claim 11, and its broad recitations, Guo teaches there are hydroxyl groups included in the immobilized structure (Figure 1, etc.).
It would have been obvious to a person of skill in the art at the time the invention was made to use the various well known functional groups to immobilize reagents on the substrate of Wohlstadter through the teachings of Guo as Guo teaches many well known approaches to SBS on a chip and that DNA immobilization on a chip through a variety of approaches is expected to generate a high-throughput and accurate DNA sequencing system with wide applications in biological research and health care.
As to claims 13-17, the teachings of modified Wohlstadter for the flow cell of claim 9 are above.
The combination of references do not teach the claimed nucleotide structure that is attached to the ECL label of Wohlstadter. 
With regard to claim 13, Guo teaches an integrated system establishing that millions of DNA templates can be immobilized on a surface for DNA sequencing by synthesis using novel labeled, nucleotide analogues that consist of small chemical group to block the 3’-OH group (R), cleavable linker (Y), and fluorophores capable of electrochemiluminescence (Figure 2) (Chart 2).
With regard to claim 14, Guo teaches 3 different labeled nucleotides (Figure 2)
With regard to claim 15, Guo teaches at least 3 different labeled nucleotides with ECL labels that are capable of having distinct oxidation/reduction potential (Chart 2)(Figure 6). 
With regard to claim 16, Guo teaches the ECL labels are capable of having a distinct lifetime for emission (Figure 7).
With regard to claim 17, Guo teaches the ECL labels are capable of having a distinct ECL emission intensity (Figure 2, Chart 2, etc.).
It would have been obvious to a person of skill in the art at the time the invention was made to have used the cleavable fluorescent nucleotide reversible terminators of Guo within the device of Wohlstadter as the 3’ capping moiety on the DNA extension product temporarily terminates the polymerase reaction, which allows only one nucleotide to be incorporated during each sequencing cycle. Thus, the number of nucleotides in the homopolymeric regions are unambiguously determined using the 3’ capped NRTs.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter in view of Reed and in view of Klapproth (2009/0317917; hereinafter “Klapproth”; already of record).
As to claim 12, Wohlstadter teaches the flow cell of claim 9 (see above), but Wohlstadter does not include teachings of a transparent substrate and electrode and a respective photodiode and circuitry associated with each depression.
Klapproth teaches the well known use of transparent materials for the creation of substrates and electrodes [0052] and the use of photodiodes [0058] wherein the detection fields are separated from one another in such a way that essentially no light emission from one field can be received by the detector of another field due to their placement within the depression (i.e., well)[0062].
It would have been obvious to a person of skill in the art at the time the invention was made to have used the transparent materials and photodiode arrangement of Klapproth within the device of Wohlstadter for the expected benefit of the trough-shaped depressions wherein essentially no emitted light can penetrate neighboring depressions yet allow detection at each and every spot independently.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter in view of Reed and in view of Guo and in further view of Barone (US20060257560; hereinafter “Barone”; already of record).
The teachings of the combined references to teach the flow cell of claim 10 can be seen above, but do not teach a polymer layer containing the claimed structure of claim 28.
Barone teaches polymer surfaces for in-situ synthesis of polymer arrays and specifically as can be seen in result (6 of 8 on pages 74 and 75), the particular structure claimed.

    PNG
    media_image1.png
    491
    678
    media_image1.png
    Greyscale

It would have been obvious to a person of skill in the art at the time the invention was made to have used the known polymer coating of Barone within the device of modified Wohlstadter for the expected benefit that Barone encourages of their polymers and films were “stable and presented good hydroxyl group numbers as compared with arrays without polymer films (Abstract).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter in view of Reed and in view of Guo and in further view of Bard (US 5786141; hereinafter “Bard”; already of record).
The teachings of the combined prior art references for the sequencing kit of claim 13 can be seen above.
The combined teachings do not teach the use of the ECL compound Chlorpromazine.
 Bard teaches “electrogenerated chemiluminescence labels for analysis and/or referencing” and specifically teaches the use of chlorpromazine that produces an ECL emission in the absence of an added coreactant following an unprecedented “self annihilation” mechanism”.
It would have been obvious to a person of skill in the art at the time the invention was made to have used the Labels of Wohlstadter and Guo along with the taught chlorpromazine of Bard as Bard encourages that the use of chlorpromazine produces an ECL emission in the absence of an added correactant following an unprecedented “self annihilation” mechanism (Abstract).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlstadter in view of Reed and in view of Hou (2016/0318016; hereinafter “Hou”; already of record).
As to claim 30, Wohlstadter teaches the flow cell as defined in claim 9 (see above), with a funtionalized surface in each of the depressions, and primers grafted to the functionalized surface in each of the depressions (see claim 9 above).
Wohstadter does not teach that the primer is actually two amplificiation primers capable of bridge amplification.  
Hou teaches a plurality of reverse and forward primers capable of library sequencing via bridge amplification [0142].
It would have been obvious to a person of skill in the art at the time the invention was made to have used the primers of Hou within the device of Wohlstadter as Hou encourages “multiplexing enables large sample numbers to be simultaneously sequenced during a single experiment [0006].

Response to Arguments
Applicant’s arguments filed 10/12/22 have been considered, but are not found to be persuasive.
Applicants argue on pages 13-15 of their remarks that Wohlstadter does not teach a patterned electrode (positioned directly on the substrate) including depressions that are defined by the walls of the patterned electrode and that are separated by interstitial regions.  Applicants then go on to state, on page 15 of their remarks, that a person of ordinary skill in the art would not alter the arrangement of the counter electrode and working electrode of Wohlstadter.  The examiner respectfully disagrees.  Wohlstadter teaches a substrate (Wohlstadter teaches a substrate/support 2021 in figure 2J; [29-31]. The examiner notes that the substrate has not been defined. Additionally, the substrate could be the section of 2021 and 2023 in figure 2J, and the substrate could be the section of 2001 and 2004 in Figure 2H, and the substrate could be section 2013/2011/2014 in figure 2i); and a patterned electrode directly positioned on the substrate and in the flow channel, the patterned electrode including depressions that are defined by walls of the patterned electrode and that are separated by interstitial regions, wherein the interstitial regions are defined by a surface of the patterned electrode that is exposed to the flow channel (Wohlstadter teaches electrodes 2026 with walls forming depressions therebetween such that the electrodes are separated by interstitial regions; Fig. 2J. Additionally, because the substrate has not been further defined by the materials, the examiner notes that the electrode 2026 also forms a pattern with respect to substrate 2021/2023, that electrode 2006 forms a pattern on substrate 2001/2004 to from multiple wells in figure 2H, and that electrode 2016 forms a pattern on substrate 2013/2011/2014 to form multiple wells in figure 2i; [29-31]. Additionally, Wohstadter teaches that the walls of electrodes 2006/2016/2026 form depressions such that the electrodes are separated by interstitial regions; Figures 2H-2J [16]). First, towards applicant’s argument that the working electrode forms the bottom surface of Wohlstadter, the examiner notes that there is nothing in the claims to preclude an electrode from being part of the bottom surface (part of the substrate or the substrate).  Applicants, in claim 9, only recite a substrate and do not define the substrate as being in any specific configuration or made of any specific material, and the examiner has interpreted the working electrode of the Wohlstadter reference as part of the substrate (or as the substrate). Second, the examiner notes that applicants are mischaracterizing the rejection and the examiner does not alter the arrangement of the counter electrode and working electrode anywhere in the previous rejection.  If applicants intend to distinguish the substrate from including an electrode, then the examiner suggests that applicants specifically define the substrate, perhaps by defining the actual substrate material or configuration, such that the previous interpretations no longer apply. 
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Edman et al (US 6569382) teaches a substrate with a patterned electrode on the substrate and forming wells, where the substrate is functionalized between the electrodes; Fig. 15.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Benjamin R Whatley/Primary Examiner, Art Unit 1798